Citation Nr: 0802487	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  07-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1969, 
and from December 1969 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO.  

The Board has granted the veteran's motion to advance his 
appeal on the Board's docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

For the reasons set forth hereinbelow, the veteran's claim 
must be remanded for additional development and adjudication.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  
"Credible supporting evidence" does not mean that the 
veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly).  

Rather, the veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the veteran 
experienced such attack personally, without specifically 
showing his personal participation.  Id.; see also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  

In this case, the record reflects that the veteran was 
diagnosed with PTSD.  The veteran's treatment notes also 
indicate that his PTSD might be related to stressors that 
took place during his active service.  Here, the Board notes 
that the veteran's claims file indicates that the veteran was 
assigned to C Battery, 4th Battalion, 60th artillery during 
his time in Vietnam.  

His campaigns are shown to include those of Vietnam Winter, 
Spring 1970/Sancuary Counteroffensive/VN Counteroffensive 
Phase III.  The veteran was in Vietnam from March 17, 1970 to 
February 21, 1971.  

The veteran reported that he was assigned to Fire Support 
Base "Peggy" on March 25, 1970.  The veteran indicated that 
their mission was to support the 173rd Airborne 105 Howitzer 
Battery, escort patrols to and from nightly patrols, and be 
responsible for road security for the road and bridge 
builders and engineers.  The veteran included photos of 
himself climbing a utility pole, of Fire Base Peggy under 
construction, of road convoys, and of a track engine power 
pack being replaced.  

The veteran reported several stressors that he believes 
underlie his diagnosis of PTSD.  First, he reported that he 
witnessed comrades wounded in action.  He reported that, on 
September 21, 1970, Sp4 [redacted] was badly hurt by a 
mortar round that damaged his legs.  

The veteran reported that Sp4 [redacted] jumped from the track 
he was driving while under attack and ran toward a bunker.  
As he ran, a mortar round hit in front of him and exploded, 
severely injuring his legs.  The veteran reported getting to 
him and staying with him until medics could arrive.  Sp4 
[redacted] apparently survived, but the veteran did not hear 
what happened after that.  

The veteran next reported being hit by an RPG on December 12, 
1970 while on road security.  The veteran reported that the 
explosion knocked him off the track he was riding on and onto 
the ground.  He woke up in the medical bunker at the fire 
base, shaken, with a bad headache and constant ringing in his 
ears.  

The veteran reported that he was sore, but could otherwise 
return to work.  The engine power pack on the track was 
damaged in the incident and needed to be replaced.  He 
included a photo of this power pack in the record.  

The veteran also reported several other servicemen that were 
wounded in Vietnam, including PFC [redacted], Sgt [redacted], and 
PFC [redacted].  The veteran indicated that he did not have dates 
or specifics regarding these incidents.  

Additionally, the veteran reported that his Fire Base was 
constantly shelled and attacked.  Sometimes, sappers would 
get just a few feet from the perimeter where their bodies 
would be found.  In the first few weeks in Vietnam, as a 
field wireman, replacing an overhead land line by climbing 
one of the 35 foot poles, they started receiving incomings.  
He could hear the rounds and see pieces of the pole popping 
off as the bullets hit.  He panicked and requested a transfer 
to work as a light anti-aircraft crewman after that.  

Finally, the veteran reported that, in March 1970, he was 
reassigned to 21 Replacement Company at Can Rahn Bay, 
Vietnam, while awaiting additional orders.  During the wait, 
he was put on funeral detail, which required placing 
soldier's remains into body bags, ensuring each was properly 
tagged and that all personal effects were with the remains.  
They processed 50 to 75 bodies each day.   Besides that 
morbid experience, the veteran indicated that the smell was 
unbearable and constantly made him sick.  

The Board notes that the RO sent the veteran's stressor 
information to U.S. Army and Joint Services Records Research 
Center (JSRRC) (previously U.S. Army Armed Services Center 
for Unit Records Research (CURR)) for verification.  The 
JSRRC replied that they were unable to place the 4th Bn, 60th 
Arty at Fire Support Base Peggy in April through June 1970.  

However, the April through June 1970 DJ submitted by the 4th 
Bn, 60th Arty verified that Company C (Co C) reported that 
there was an attack at 0500 hours on April 1, 1970 when 
Landing Zone (LZ) Uplift received fourteen 82mm mortar 
rounds.  Five of these rounds landed in the Co C area.  The 
attack resulted in one killed and fourteen wounded.  

At 1900 on the same day Co C, 4th Bn, 60th Arty reported that 
LZ English received twenty 82mm mortar rounds inside and 
around the perimeter.  No injuries or damage were reported.  
JSRRC also reported that in early October 1970 enemy 
activities took a sharp upswing as attacks were launched 
against, among others, FSB Peggy.  Also, on May 19, 1970, the 
4th Bn, 60th Arty, Btry C reported that a C120 duster, while 
on a security work party, received one rocket propelled 
grenade, resulting in five wounded.  

Finally, the RO reports indicate that the JSRRCC response for 
verification of an RPG hit on December 12, 1970 and incoming 
fire at Fire Base Peggy was N/A.  

Here, most of the veteran's reported stressors have remained 
unverified after submission to the JSRRC.  The Board notes, 
however, that the JSRRC did indicate that the veteran's unit, 
to which he was attached for basically his entire tour in 
Vietnam, did see mortar and rocket attacks on several 
occasions.  And as noted, the veteran's presence with his 
unit at a time when his unit is attacked tends to support the 
veteran's assertion about experiencing such attack 
personally, without specifically showing his personal 
participation.  

In addition, the Board notes that the Department of the Army 
has determined that the veteran's seizure disorder resulted 
from a combat-related situation.  Here, the Board notes that 
in cases where the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In sum, the Board finds that the veteran was diagnosed with 
PTSD, was found by the Department of the Army to have engaged 
in combat, and was found to have at least some verification 
of his reported in-service stressors.  He was not, however, 
afforded a VA examination in connection with his claim.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a VA 
examination to determine the nature of any psychiatric 
disability found to be present including whether the 
veteran's condition is related to or had its onset during 
service.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any additional VA and non-VA 
health care providers, other than those 
already associated with his claims file 
that treated him for PTSD or another 
psychiatric condition, dated since 
service.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
informed so in writing.  

2.  The RO also should ask the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc., relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  If new 
information regarding stressful events is 
submitted, a summary of new information 
regarding the veteran's claimed 
stressors, and all associated documents, 
should be sent to the JSRRC, 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the RO 
is unable to further corroborate a 
stressor, the RO must inform the veteran 
and his representative of the results of 
the requests for information about the 
stressors.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature of the 
claimed psychiatric disorder.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  As appropriate, the RO 
should consider the application of 
38 U.S.C.A. § 1154(b).  If any 
determination remains adverse, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



